98 F.3d 1345
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Thomas James CLEARY, Petitioner-Appellant,v.Michael L. BENOV, Warden, Respondent-Appellee.
No. 96-55202.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 7, 1996.*Decided Oct. 10, 1996.

Before:  BEEZER, KOZINSKI, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Thomas James Cleary appeals pro se the district court's denial of his 28 U.S.C. § 2241 habeas petition.  Cleary contends that the district court erred by finding that he had adequate notice that the Parole Commission intended to use a reckless driving conviction at his parole revocation hearing.  We have jurisdiction under 28 U.S.C. § 2253.  We review de novo,  Grady v. Crabtree, 958 F.2d 874, 874 (9th Cir.1992) (per curiam), and affirm for the reasons stated in the Magistrate Judge's report and recommendation filed December 15, 1995, and adopted by the district judge in the order filed January 9, 1996.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3